                                                                                           FILED
                                                                                           CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                    2/24/2020 4:25 pm
----------------------------------------------------------------X                  U.S. DISTRICT COURT
ERIC TODD OWENS,                                                              EASTERN DISTRICT OF NEW YORK
                                                                                   LONG ISLAND OFFICE
                                   Plaintiff,
                                                                      ORDER
                 -against-                                            19-CV-5333(JMA)(AKT)

CHECKR INC., UBER TECHNOLOGIES,

                                    Defendants.
-----------------------------------------------------------------X
AZRACK, United States District Judge:

        By Order dated January 10, 2020, the Court denied the application of pro se plaintiff Eric

Todd Owens to proceed in forma pauperis without prejudice and with leave to renew upon

completion of the enclosed long form in forma pauperis application (AO 239) within fourteen (14)

days from the date of the Order. (ECF No. 11.) Alternatively, plaintiff was advised that he could

remit the $400 filing fee within the same time period. (See Id.) The Order also “cautioned that a

failure to timely comply with this Order will lead to the dismissal of the complaint without prejudice

and judgment will enter.” (Id. at 2.)

        To date, plaintiff has not paid the filing fee, nor has he filed the long form in forma pauperis

application.    Accordingly, the amended complaint is dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(b). The Clerk is directed to mail a copy of this Order to the pro

se plaintiff at his last known address, to enter judgment, and to close this case.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of any

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.
                                                                         /s/ (JMA)
Dated: February 24, 2020                                              Joan M. Azrack
       Central Islip, New York                                        United States District Court
